                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      September 23, 2020
REQUEST TO BE FILED UNDER SEAL

E-mail
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
New York, New York 10007

               Re:     United States v. Tareck Zaidan El Aissami Maddah, et al.,
                       No. 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

       Following today’s conference, the Government conferred with counsel for the Confidential
Source, Alejandro Javier Marin. Counsel for Mr. Marin does not object to the enclosed un-
redacted letter, which was submitted by the Government last night under seal and ex parte, being
shared with Ms. Shroff and Ms. Chung on an Attorneys’ Eyes Only basis. Accordingly, the
Government has no redactions to propose.

        Additionally, the Government was informed previously by both the U.S. Attorney’s Office
for the Southern District of Florida and counsel for Mr. Marin that Mr. Marin tested positive for
COVID-19 following his arrest and was being held in quarantine. Counsel for Mr. Marin advised
the Government this afternoon that Mr. Marin may have been quarantined after self-reporting that
he recently tested positive for COVID-19, with the result of the test taken after his arrest still
pending. 1 The Government has requested further information from the U.S. Attorney’s Office in
the Southern District of Florida on this issue and has also inquired again about the feasibility of a
telephonic presentment. We further understand that a U.S. Magistrate Judge in the Southern
District of Florida made a finding this afternoon, with the consent of counsel for Mr. Marin, that
the delay in the presentment is for good cause.




1
  Before his arrest, Mr. Marin told an agent from Homeland Security Investigations that he recently
tested positive for COVID-19 but said he had recovered and no longer tested positive. The
Government has provided this information to the U.S. Attorney’s Office in Florida and counsel for
Mr. Marin.
        Given this letter’s reference to the identity of the Confidential Source and his medical
information, the Government respectfully submits this letter under seal and on an Attorneys’ Eyes
Only basis. Should the proceedings in the Southern District of Florida obviate the need for such
sealing, the Government will promptly seek unsealing.



                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney


                                            By:        /s/
                                                    Samuel S. Adelsberg
                                                    Amanda L. Houle
                                                    Assistant United States Attorneys
                                                    (212) 637-2492 / 2194

CC: Sabrina Shroff, Esq.
Christine Chung, Esq.
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                     September 22, 2020
REQUEST TO BE FILED UNDER SEAL
REQUEST TO FILE EX PARTE

E-mail
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
New York, New York 10007

               Re:    United States v. Tareck Zaidan El Aissami Maddah, et al.,
                      No. 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

       The Government writes to provide further information regarding the arrest of the
Confidential Source referenced in our sealed letter of earlier today, and in further support of our
request that the Confidential Source’s name not be used at tomorrow’s telephone conference.

        The Confidential Source, whose name is Alejandro Javier Marin, was arrested in the
Southern District of Florida on September 19, 2020. Upon being taken into custody, Marin tested
positive for COVID-19 and has since been in quarantine. The Government has inquired of the
U.S. Attorney’s Office in the Southern District of Florida regarding the potential for a remote
presentment. The Government understands that the presentment is currently scheduled for
tomorrow but is expected to be further delayed.

        As the Government noted in its letter of earlier today, there has been no public
acknowledgment that Marin is the Confidential Source in this case. The Complaint (attached again
here for the Court’s reference) does not make clear that Marin cooperated in this particular case.
Moreover, as of this evening, defense counsel for Marin indicated that counsel is unsure whether
Marin will seek to make a bail application given the risks of exposing the details of Marin’s
cooperation. Indeed, the Government anticipates that Marin may have safety concerns regarding
disclosure of his cooperation in this case. The fugitive defendants in this case include senior
Venezuelan officials Tarek El Aissami (the former Venezuelan Vice President and current
Minister of Industry and National Production); Samark Lopez Bello (El Aissami’s front-man); and
Joselit Ramirez Camacho (the current Superintendent of Cryptocurrencies for Venezuela), who
each have a significant incentive to ensure that Marin does not provide any further information
against them.
          And while El Aissami’s conduct in the instant case relates to evasion of sanctions, he is
an infamous narcotics trafficker who has been described by the U.S. Treasury Department as
facilitating ton-quantity shipments of narcotics, and having links to violent drug cartels around the
world. 1 Charges against other Venezuelan drug traffickers in this District—including alleged
narco-terrorist Adel El Zabayar—further describe El Aissami’s support for the terrorist
organization Hizballah and El Aissami’s efforts to recruit Hizballah members to train in Venezuela
for the purpose of planning attacks against the United States. 2 Accordingly, Marin may have
legitimate safety concerns about his cooperation against El Aissami and El Aissami’s associates
being made public.

       For all of these reasons, the Government requests that Marin’s name not be used at the
conference scheduled for tomorrow and that, instead, he be referred to as the “Confidential
Source.”

        Given this letter’s discussion of Marin’s role as a Confidential Source, its discussion of his
medical information,                                                                the Government
respectfully submits this letter under seal and ex parte.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                               By:       /s/
                                                      Samuel S. Adelsberg
                                                      Amanda L. Houle
                                                      Assistant United States Attorneys
                                                      (212) 637-2492 / 2194




1
  See Treasury Sanctions Prominent Venezuelan Drug Trafficker Tareck El Aissami and His
Primary Frontman Samark Lopez Bello, available at https://www.treasury.gov/press-center/press-
releases/Pages/as0005.aspx (Feb. 13, 2017).
2
    Complaint, United States v. Adel El Zabayar, 20 Mag. 5469 (S.D.N.Y. 2020).
Approved: __________________________________
          Samuel Adelsberg / Amanda Houle
          Assistant United States Attorneys

Before:    HONORABLE JAMES L. COTT
           United States Magistrate Judge
           Southern District of New York

- - - - - - - - - - - - - - - - - x
                                  :         20 MAG 9491
UNITED STATES OF AMERICA          :         COMPLAINT
                                  :
          - v. -                  :         Violations of
                                  :         18 U.S.C. § 1001
ALEJANDRO JAVIER MARIN,           :
                                  :
                    Defendant.    :         COUNTY OF OFFENSE:
                                  :         NEW YORK
- - - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

           TIMOTHY MCCANN, being duly sworn, deposes and says that
he is a Special Agent with Homeland Security Investigations (“HSI")
and charges as follows:

                             COUNT ONE
           (Making a False Statement to a Federal Agent)

          1.   On or about August 18, 2020, in the Southern
District of New York and elsewhere, ALEJANDRO JAVIER MARIN, the
defendant, in a matter within the jurisdiction of the executive
branch of the Government of the United States, knowingly and
willfully falsified, concealed, and covered up material facts by
trick, scheme, and device, and made materially false, fictitious,
and fraudulent statements and representations, to wit, when
questioned by an HSI agent about whether MARIN had ever received
a sum of approximately $140,000 that was owed to the U.S.
Government, MARIN claimed that he had not received any of the
money, when in fact he had.

          (Title 18, United States Code, Section 1001(a).)
                            COUNT TWO
          (Making a False Statement to a Federal Agent)

          2.   On or about August 27, 2020, in the Southern
District of New York, ALEJANDRO JAVIER MARIN, the defendant, in a
matter within the jurisdiction of the executive branch of the
Government of the United States, knowingly and willfully
falsified, concealed, and covered up material facts by trick,
scheme, and device, and made materially false, fictitious, and
fraudulent statements and representations, to wit, MARIN told HSI
agents that the individual referred to herein as “Individual-1”
never asked MARIN for permission to take money from a package
containing criminally derived proceeds (the “Crime Proceeds”) when
in fact MARIN had agreed that Individual-1 could take funds from
the package.

        (Title 18, United States Code, Section 1001(a).)
                           COUNT THREE
          (Making a False Statement to a Federal Agent)

          3.   On or about August 27, 2020, in the Southern
District of New York, ALEJANDRO JAVIER MARIN, the defendant, in a
matter within the jurisdiction of the executive branch of the
Government of the United States, knowingly and willfully
falsified, concealed, and covered up material facts by trick,
scheme, and device, and made materially false, fictitious, and
fraudulent statements and representations, to wit, MARIN told HSI
agents that he had never prepared a package of money for
Individual-1 when in fact MARIN had.

        (Title 18, United States Code, Section 1001(a).)
          The bases for my knowledge and for the foregoing charges
are, in part, as follows:
          4.    I am a Special Agent with HSI. This affidavit is
based upon my conversations with law enforcement officers, my
discussions with ALEJANDRO JAVIER MARIN, the defendant, described
herein, my review of electronic messages from MARIN’s phone, as
well as my review of banking records. Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned during
the course of the investigation. Where the actions, statements,
and conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.




                                2
    The Defendant’s Undisclosed Diversion of Criminal Proceeds to a
                           Foreign Associate
          5.   Based on my participation in this investigation, my
review of law enforcement reports, my conversations with law
enforcement officers, my review of electronic messages sent and
received by ALEJANDRO JAVIER MARIN, the defendant, and my review
of bank records provided to HSI by MARIN, I know the following, in
substance and in part:

               a.   In or about January 2018, MARIN signed an
agreement to act as a confidential source for HSI. As part of his
work as a confidential source, MARIN assisted in an investigation
relating to illicit transactions and other illegal activities by
co-conspirators located in the United States as well as abroad.

               b.   In or about June 2018, targets of the
investigation (the “Targets”) agreed to transport criminally
derived proceeds, i.e., the above-referenced Crime Proceeds, into
the United States on a private plane. HSI agents directed MARIN
to retrieve the Crime Proceeds from the Targets and fly the plane
carrying the Crime Proceeds into the United States. HSI agents
advised MARIN that the Crime Proceeds would then be seized by HSI
and forfeited to the United States.

               c.   On or about July 3, 2018, MARIN sent a
photograph to an HSI agent of the Crime Proceeds. The photograph
displayed six packages, each labeled with a name and amount of
money in Euros (the “Packages”). The total value of Euros listed
on the Packages was 1,297,500 Euros. One package in particular
listed “MARIN” and the amount “999,400 EURO” (“Package-1”).

               d.   Also on or about July 3, 2018, MARIN exchanged
electronic messages with a foreign associate (“Individual-1”)
indicating that MARIN had the Packages delivered to Individual-1. 1
Individual-1 then wrote to MARIN that a “football partner”
associated with Individual-1 needed “100 in cash” that would be
paid back to a company owned by MARIN (the “Company”) in
approximately one month. MARIN responded, “you call the shots”
and directed Individual-1 to “[g]ive me today’s exchange rate and
close it with the first ones that you have there.” Based on my


1 HSI forensically imaged MARIN’s phones with his consent in or
about October 2018 and April 2019. The messages exchanged between
MARIN and Individual-1 described herein were written in Spanish.
English language translations provided herein are based on draft
translations that are subject to change.

                                   3
participation in this investigation and my review of         MARIN’s
messages with Individual-1, I believe Individual-1 was        asking
MARIN whether he could take money from the Packages          for an
individual associated with a foreign soccer team and MARIN   agreed.

               e.   On or about July 25, 2018, MARIN wrote to
Individual-1 that a “package” was “getting done” for Individual-1
in the amount of “514,000” Euros.

               f.   On or about July 26, 2018, MARIN transported
the Packages into the United States via a private plane.      Upon
receiving the Packages, HSI agents observed that Package-1 had
been opened and appeared to contain less than the “999,400 EURO”
listed on the front of the package. While HSI did not record the
amount of money in Package-1 in particular, based on my review of
law enforcement reports and my discussions with HSI agents, I know
that the Packages in total contained 829,200 Euros, not the
1,297,500 Euros listed on the Packages, and that Package-1 was the
only package that appeared to have been opened.

               g.   On or about July 27, 2018, in response to
questioning by an HSI agent regarding Package-1, MARIN stated, in
substance and in part, that Package-1 had been opened by
Individual-1, who MARIN said he had entrusted with safekeeping the
Crime Proceeds outside the United States. MARIN further stated,
in substance and in part, that he believed he could convince
Individual-1 to repay approximately $140,000 toward the money
missing from Package-1. HSI agents instructed MARIN to assist in
recovering that approximately $140,000, which the HSI agents made
clear would then be seized by HSI. HSI agents instructed MARIN to
have Individual-1 wire the $140,000 to a U.S. bank account
controlled by HSI (the “Account”).

               h.   On or about August 6 and August 7, 2018, MARIN
told an HSI agent that Individual-1 had attempted to wire the
$140,000 in two installments to the Account but the wires were
rejected, which is consistent with electronic messages recovered
by law enforcement from MARIN’s phone.

               i.   On or about January 28, 2019, the Company
(which was owned by MARIN) received a wire transfer in the amount
of $39,955.

                j.  Also on or about January 28, 2019, MARIN sent
an electronic message to Individual-1 stating, “My buddy, the 40k
came in today.”


                                4
               k.   On or about June 5, 2019, the Company received
a wire transfer from an organization connected to Individual-1
that is affiliated with a foreign soccer team (the “Organization”)
in the amount of $90,000.

               l.   As detailed below, MARIN did not timely
disclose that he recovered approximately $130,000 toward the money
missing from Package-1, MARIN kept the money, and MARIN made false
statements to HSI regarding his receipt of the money and his
corresponding dealings with Individual-1.

  The Defendant’s False Statements During August 2020 Telephone
                          Calls with HSI
          6.   In or about August 2020, I participated in a series
of telephone calls with ALEJANDRO JAVIER MARIN, the defendant, and
representatives from the U.S. Attorney’s Office.      Based on my
participation in those calls, and my review of my contemporaneous
notes, I know the following, in substance and in part:

               a.   During an August 6, 2020 telephone call, a
representative from the U.S. Attorney’s Office advised MARIN that
it is a crime to lie to HSI agents.      MARIN responded that he
understood.

               b.   During an August 18, 2020 telephone call,
MARIN stated, in substance and in part, that Individual-1 never
asked MARIN for permission to take money from the Packages. MARIN
further stated, in substance and in part, that Individual-1 agreed
to wire approximately $140,000 as partial repayment for the money
taken from Package-1; that the wire transfer was supposed to be
paid on Individual-1’s behalf by a company associated with a
foreign soccer team; and that MARIN never received the wire
transfer.

               c.   During an August 21, 2020 telephone call,
MARIN reiterated, in substance and in part, that Individual-1
agreed to wire MARIN approximately $140,000 as partial repayment
for the money taken from Package-1, but that Individual-1 never
provided MARIN that money. MARIN further stated, in substance and
in part, that he never received any benefit from Individual-1 in
connection with the money that was taken from Package-1.

        The Defendant’s False Statements to HSI During an
                    August 27, 2020 Interview
          7.  On or about August 27, 2020, I participated in an
interview of ALEJANDRO JAVIER MARIN, the defendant, at an HSI

                                5
office in Manhattan, New York. Based on my participation in that
interview, and my review of a recording of the interview, I know
the following, in substance and in part:

               a.   At the start of the interview, I reminded
MARIN that it is a crime to lie to HSI agents.

               b.   During the interview, MARIN continued to
indicate, as he did during the August 2020 calls described above,
that he had not recovered from Individual-1 any of the money
missing from Package-1.

               c.   MARIN   further   stated   the   following,   in
substance and in part:

                i.  MARIN never provided Individual-1 cash, and
never created a package of cash for Individual-1; and

               ii.  Individual-1 never asked MARIN for permission
to open Package-1 or take money from it.


            The Defendant’s August 28, 2020 Admission
          8.    On or about August 28, 2020, I received a telephone
call from ALEJANDRO JAVIER MARIN, the defendant.       Based on my
participation in that call, and my review of a recording of that
call, I know that MARIN stated, in substance and in part, that,
after further consideration and consultation with his accountant,
he now recalled that he had in fact received approximately $130,000
from Individual-1 as payment for the money that was missing from
Package-1. MARIN further stated, in substance and in part, that
he had received approximately $130,000 from Individual-1 via two
wire transfers to the Company in January and June 2019, and that
at least a portion of the money was received from the Organization
on behalf of Individual-1.




                                6
     WHEREFORE, deponent respectfully requests that a warrant be
issued for the arrest of ALEJANDRO JAVIER MARIN, the defendant,
and that he be imprisoned or bailed, as the case may be.



                                  /s/ Timothy McCann
                                 _______________________________
                                 TIMOTHY MCCANN
                                 Special Agent
                                 Homeland Security Investigations



Sworn to me through the
transmission of this Complaint
by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1,
this 4th day of September, 2020


_______________________
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   7
